United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2670
                                  ___________

Rufino A. Tony Villarreal,              *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Lorin Galvin, individually, Douglas     *
County Nebraska, a Political            * [UNPUBLISHED]
subdivision of the State of Nebraska;   *
Anderson & Bressman Law Firm,           *
P.C.L.L.O.; Susan Anderson,             *
Individually; Xuan Tran, Individually; *
William B. Woodruff, Individually;      *
William B. Woodruff, P.C.,              *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: September 25, 2009
                                Filed: October 5, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Rufino Villarreal challenges the district court’s1 dismissal of his second
amended complaint. After careful de novo review, see Riehm v. Engelking, 538 F.3d
952, 964 (8th Cir. 2008) (standard of review), we conclude the district court correctly
dismissed the case without prejudice. See Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 283-84, 287 n.2, 292 n.8 (2005) (Rooker-Feldman doctrine
recognizes federal district courts lack jurisdiction to hear federal non-habeas actions
“brought by state-court losers complaining of injuries caused by state-court judgments
rendered before the district court proceedings commenced and inviting district court
review and rejection of those judgments”); Younger v. Harris, 401 U.S. 37, 43-45
(1971) (recognizing longstanding public policy against federal court interference with
state court proceedings).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.

                                         -2-